DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in the last line of the abstract, the term “slide-sleeping” should be changed to --side-sleeping--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,754,510 to King.  With respect to claims 1-3, King shows the claimed limitations of an ergonomic body pillow (10) comprising:  a substantially cuboid portion (14) and a substantially cylindrical portion (12) joined to an end of the substantially cuboid portion (as shown in Figures 1 & 2 and as described in column 3, lines 17-29); wherein a diameter of the substantially cylindrical portion (12) is perpendicular to a longitudinal axis of the substantially cuboid portion (14) (as shown in Figures 1 & 2) and the substantially cuboid portion is firmer than the substantially cylindrical portion (12) (as described in column 3, lines 48-51); wherein the diameter of the substantially cylindrical portion and a length of the substantially cuboid portion are predetermined to conform to a subject’s height and torso width (as described in column 4, lines 1-41); and wherein the substantially cylindrical portion (12) comprises pillow stuffing (24) (as shown in Figure 3 and as described in column 3, lines 43-50).
With respect to claims 5-7, the reference further discloses a condition wherein the substantially cuboid portion (14) and the substantially cylindrical portion (12) are contained within a fabric lining (18, 18A, 20, 20A) (as shown in Figure 3 and as described in column 3, lines 37-46); a removable pillowcase (58 or 64 & 66) configured to snugly fit both the substantially cuboid portion and the substantially cylindrical portion (as shown in Figures 6 & 7 and as described in column 5, lines 32-56); and wherein the removable pillowcase (58 or 64 & 66) further comprises a fastener (62 or 72 & 74) operative to retain the removable pillowcase on the substantially cuboid portion and the substantially cylindrical portion (as shown in Figures 6 & 7 and as described in column 5, lines 38-39 & 51-56). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King ‘510.  King discloses a condition wherein the substantially cuboid portion (14) comprises a foam core (26) (as shown in Figure 3 and as described in column 3, lines 50-51), but does not specifically disclose the use of batting around the foam core as claimed.  However, King further discloses that “different cushioning materials can be used for the [substantially cuboid] portion and the [substantially cylindrical] portion of the body pillow” (as described in column 3, lines 46-48).  Accordingly, the skilled artisan would have found it obvious before the effective filing date of 

the claimed invention to provide the substantially cuboid portion of the ergonomic body pillow of King with batting around the foam core, since such a modification also would have been generally recognized as being within the level of ordinary skill in the art as taught by King.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Gregory ‘541, Miller ‘843, Miller ‘686, Chao ‘563 and Mandel ‘322.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673